DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
 Claims 1-6 are pending. Claim 7 has been canceled. Claims 1-6 are allowed. 
Response to Arguments
Applicant’s arguments, see pages 5-6 of Applicant’s Response filed 12/22/2021, with respect to the 35 U.S.C. 112(f) interpretation and corresponding 35 U.S.C. 112(a) and (b) rejections stemming from such have been fully considered and are persuasive.  These interpretations and rejections have been withdrawn. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding the novelty/non-obviousness of claim 1, and its dependents, the prior art does not appear to teach, in the context of the systems and methods recited for managing parking, that a vehicle is determined to be parked in a spot based on a determination that identical information for the vehicle is not read in a time period which spans from a time of first reading to a time at which a new vehicle is detected in the parking space that the vehicle has already been detected in. Such an element is not taught or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang Z, Li X, Yuan H, Yu F. (A Street Parking System Using Wireless Sensor Networks. International Journal of Distributed Sensor Networks. June 2013. doi:10.1155/2013/107975; hereinafter “Zhang”)
Zhang teaches sequential parking spaces, wherein a vehicle may be detected based on a detection result of a magnetic sensor in a space detecting the vehicle being in such a space for a predetermined amount of time. (Zhang: “4. Vehicle Detection Algorithm”, Fig. 4) Zhang, however does not appear to teach that a vehicle is detected as parked based on such a threshold determination and a determination that a new vehicle is detected in the parking space during such a passing of the predetermined amount of time. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628